173 Ga. App. 602 (1985)
327 S.E.2d 569
PARNELL
v.
CITY OF ATLANTA.
69313.
Court of Appeals of Georgia.
Decided February 28, 1985.
Ronald W. Parnell, for appellant.
Louise T. Norwood, Solicitor, J. Stratton Leedy III, Michael White, Assistant Solicitors, for appellee.
BIRDSONG, Presiding Judge.
The defendant, Virginia V. Parnell, appeals her conviction of the traffic offense of failure to yield at a stop sign. Held:
The City of Atlanta contends that jurisdiction of this appeal lies with the Fulton County Superior Court. We agree. The City Court of Atlanta is a constitutional city court. See Georgia Constitution of 1945, Art. VI, Sec. I, Par. I (Code Ann. § 2-3601 (now Art. VI, Sec. I, Par. I, Georgia Constitution of 1983)); and Ga. L. 1967, pp. 3360, 3361. Appeals from a constitutional city court can be within the jurisdiction of the Court of Appeals. OCGA § 5-6-34 (a). However, although this traffic offense was originally charged using the Uniform Traffic Citation and Complaint Form (see OCGA Title 40, Chapter 13), following a motion to dismiss by the defendant, the Solicitor amended the complaint form to allege a violation of a city ordinance.
This court held, in Williams v. City of Atlanta, 135 Ga. App. 765, *603 766 (219 SE2d 17), where the prosecution in the City Court of Atlanta was not under the Traffic Violations Bureau Act but was a conviction of an ordinance "certiorari in the superior court was the proper remedy, and the appeal must be dismissed."
Appeal dismissed. Beasley, J. concurs. Carley, J., concurs in the judgment only.